Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
2.	The information disclosure statement (IDS) submitted on 28 October 2021 is being considered by the examiner.
3.	Claims 1-18, 37 and 41 are pending.
Response to Arguments
4.	Applicant’s arguments, see Remark, filed 10 January 2022, with respect to the rejection(s) of claim(s) under 35 U.S.C. 103 as being obvious over GAO et al. in view of Tang et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fan et al. (US 2010/0111024 A1) and Malladi et al. (US 2008/0095109 A1).
5.	Figures 1 and 2 of the application are directly related to the claimed invention.

    PNG
    media_image1.png
    389
    708
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    420
    556
    media_image2.png
    Greyscale


	Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-4, 6-7, 9-10, 12-15, 37 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 2010/0111024 A1) in view of in view of Malladi et al. (US 2008/0095109 A1), further in view of GAO et al. (US 2018/0338301 A1).
	Regarding claims 1, 12, 37 and 41 Fan et al. disclose a method of indicating uplink feedback information, applied to a base station, and comprising:
	counting, based on the set to which time/frequency resources for transmitting uplink feedback information corresponding to downlink data for the user equipment belong, pieces of the uplink feedback information in a preset manner; and
	transmitting one or more current count values to the user equipment in transmitting downlink scheduling information or uplink scheduling information, 
 feeding back and receiving acknowledgement information of semi-persistent scheduling data packets, see figure 1 and 2.

    PNG
    media_image3.png
    585
    686
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    464
    687
    media_image4.png
    Greyscale

	Fan et al. fail to disclose dividing time/frequency resources, which can be used by user equipment to transmit uplink control information, into at least one time/frequency resource set for the uplink control information;
	performing the dividing according to a time unit to which the time/frequency resources for the uplink control information belong in the time domain, wherein the time unit belongs to a time slot.
	Malladi et al. in the same field of invention, discloses [0049]: “there is an implicit mapping between the corresponding DL data resource (e.g. HARQ process resources) and UL ACK transmission pattern (e.g. ACK/NAK transmission resources).  The pattern may be one or more resource blocks defined by time, frequency and code.  In an aspect, the ACK/NAK transmission pattern may be an implicit function of the time and frequency location of corresponding data assignment packet (e.g. control channel, such as PDCCH (Physical Downlink Control Channel)).”
	([0047]: “For each HARQ process 301-310 on the downlink (e.g. using SDCH), there is a corresponding ACK/NAK transmission 352-360 on the uplink (e.g. using ACKCH).  Each resource block used for the uplink is made of set of tones and symbols.  The location in frequency for each resource block of the two sets is the same.  The source block may be the entire sub-frame or a portion of the sub-frame designated for SDCH.  The bandwidth (e.g. number of sub-carriers and OFDM symbols) allocated to each virtual resource block may vary based on system requirements.”)
	(0048]: “Also, as shown in FIG. 3, the location in time for each virtual resource block used for ACKCH on the uplink may be an implicit function of the corresponding location in time of SDCH on the downlink.  In an aspect, the start time location for ACKCH corresponding to HARQ process is offset, shown at 364.”)

    PNG
    media_image5.png
    413
    644
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    410
    677
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    671
    498
    media_image7.png
    Greyscale

([0007]: “it is desirable to improve the reliability of ACK/NAK transmissions using an ACK/NAK repetition scheme, using an efficient transmission pattern in frequency and time to transmit ACK/NAK in order to improve system performance.”)
Therefore, it would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to combine Malladi et al.  with Fan et al. so to improve system performance.
	Furthermore, GAO et al. in the same field of invention, also teach performing the dividing according to a time unit to which the time/frequency resources for the uplink control information belong in the time domain, wherein the time unit belongs to a time slot.
	
    PNG
    media_image8.png
    599
    487
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    530
    922
    media_image9.png
    Greyscale

It would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to combine GAO et al. with Fan et al. in view of Malladi et al. so to implement a dynamically determine ACK/NACK sequence of feedback information in a consistent manner within different scenarios.

	Regarding claims 2 and 13, Fan et al. further disclose notifying, to the user equipment, a division rule or result with respect to the time/frequency resource set for transmitting the uplink control information.  (Receive a UL DAI from the BS, where the value of the UL DAI indicates the number of downlink packets (N), see figure 1)

	Regarding claims 3 and 13, Fan et al. further disclose performing the dividing according to start or end positions of the time/frequency resources for the uplink control information in a time domain.
	(0048]: “Also, as shown in FIG. 3, the location in time for each virtual resource block used for ACKCH on the uplink may be an implicit function of the corresponding location in time of SDCH on the downlink.  In an aspect, the start time location for ACKCH corresponding to HARQ process is offset, shown at 364.”)

    PNG
    media_image5.png
    413
    644
    media_image5.png
    Greyscale

	Regarding claim 4, Fan et al. discloses wherein the counting the piece of the uplink feedback information in the preset manner comprises:
	counting the pieces of the uplink feedback information in respective ones of the sets in the preset manner.
	(The method involves receiving downlink data transmitted by base station and uplink data assignment instruction (UL DAI).  The UL DAI expresses number of downlink data packets.  The acknowledgement (ACK) and negative ACK of predetermined semi-static scheduling data packets is positioned in downlink data at predetermined position.  The ACK/NACK are fed back to the base station.”  See Abstract).

	Regarding claim 4, GAO et al. teach wherein the counting the pieces of the uplink feedback information in the preset manner comprises:

	([0008]: “ACK/NACK feedback information of different sub-frames and different carriers in the feedback window can be sorted as per the DAI count indicator, e.g., bcc1,sf1, bcc3,sf1, bcc5,sf1, bcc2,sf2, bcc3,sf2, bcc4,sf2, bcc1,sf3 bcc2,sf3, bcc3,sf3 in FIG. 2; and furthermore when the length of a sequence of ACK/NACK feedback information generated according to the DAI sorting is smaller than the length of ACK/NACK feedback information sequence indicated in the total number of bits indicating field, place-holding information (e.g., NACK) is supplemented at the tail of the sequence so that the length of the sequence is equal to the length of ACK/NACK feedback information sequence indicted in the total number of bits indicating field.”)

	Regarding claim 15, GAO et al. teach wherein when a number of count values is more than one, the method further comprises:
	receiving the number of the count values from the base station, (see figure 2); and

    PNG
    media_image10.png
    377
    767
    media_image10.png
    Greyscale

.	

    PNG
    media_image11.png
    326
    752
    media_image11.png
    Greyscale

8.	Claims 2, 5-11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 2010/0111024 A1) in view of in view of Malladi et al. (US 2008/0095109 A1), further in view of GAO et al. (US 2018/0338301 A1), furthermore in view of Tang et al. (US 8,879,525 B2).
	Regarding claim 5, Tang et al. in the same field of invention, teach wherein the transmitting the current count values to the user equipment comprises:
	determining a first set of the sets to which time/frequency resource for transmitting uplink feedback information corresponding to the downlink scheduling information belong, and selecting a current count value corresponding to the first set for transmission to the user equipment; or
	according to time/frequency resources for transmitting uplink data corresponding to the uplink scheduling information, and time/frequency resources for transmitting the uplink control information included in respective ones of the sets, selecting one or more corresponding ones of the current count values for transmission to the user equipment.

    PNG
    media_image12.png
    624
    630
    media_image12.png
    Greyscale

	Tang et al. teach (“determining at least one time frequency resource as a resource to be selected, from the time frequency resource of the uplink channel, according to the configuration information.”)
	It would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to combine Tang et al. with FAN and Malladi for resource selection based on the configuration information.

	Regarding claims 2, 11 and 13, Tang et al. further disclose notifying, to the user equipment, a division rule or result with respect to the time/frequency resource set for transmitting the uplink control information.
	(“determining, by the UE, the ACK/NACK resource according to the configuration information, wherein the ACK/NACK resource is a time frequency resource adapted to carry the ACK/NACK in an uplink channel;”)	


	transmitting a number of the selected current count values to the user equipment.
	([0005]: In the method for determining dynamically a sequence of ACK/NACK feedback information, a count indicating field (referred below to as a first indicating field) indicating the total number of Physical Downlink Control Channels (PDCCHs)/Enhanced Physical Downlink Control Channels (EPDCCHs) transmitted till the current sub-frame, and a total number of bits indicating field indicating a length of ACK/NACK feedback information are added to Downlink Control Information (DCI) to thereby adjusting dynamically the length of the sequence of ACK/NACK feedback information.”)

	Regarding claim 7, GAO et al. further disclose wherein the selecting the one or more corresponding ones of the current count values for transmission to the user equipment comprises:
	in response to that the time/frequency resources for transmitting the uplink data overlap, in a time domain, with time/frequency resources for transmitting any uplink control information included in a second set of the sets, selecting a current count value corresponding to the second set for transmission to the user equipment; or
	transmitting the current count values respectively corresponding to the sets to the user equipment.
a total number of bits indicating field indicating a length of ACK/NACK feedback information are added to Downlink Control Information (DCI)”.

	Regarding claims 8 and 9, GAO et al. further teach wherein when a plurality of the current count values are selected, the method further comprises:
	determining an order of the count values.
	([0008]: “ACK/NACK feedback information of different sub-frames and different carriers in the feedback window can be sorted as per the DAI count indicator, e.g., bcc1,sf1, bcc3,sf1, bcc5,sf1, bcc2,sf2, bcc3,sf2, bcc4,sf2, bcc1,sf3 bcc2,sf3, bcc3,sf3 in FIG. 2”).
	([0007]: “As illustrated in FIG. 2, in the TDD mode, for example, there is a 2-bit Downlink Assignment Index (DAI) count indicator in DCI, where accumulative counting is made in a sub-frame in an order of ascending component carrier numbers, and in a firstly frequency and then time order, and the DAI count indicator is cycled when the two bits are overrun.”)
		
	Regarding claims 10 and 14, GAO et al. disclose wherein the determining the order of the count values comprises:
	determining the order of the count values according to respective position in a time domain or frequency domain of the time/frequency resources for transmitting the uplink control information in the sets.
	([0007]: “As illustrated in FIG. 2, in the TDD mode, for example, there is a 2-bit Downlink Assignment Index (DAI) count indicator in DCI where accumulative count is made in a sub-frame in an order of ascending component carrier numbers, and in a firstly frequency and then time order, and the DAI count indicator is cycled when the two bits are overrun.”)

9.	Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 2010/0111024 A1) in view of in view of Malladi et al. (US 2008/0095109 A1), further in view of GAO et al. (US 2018/0338301 A1), furthermore in view of Damnjanovic et al. (US 2012/0134305 A1).
	Regarding claims 16-18, GAO et al. fails to disclose wherein, when the time/frequency resources for transmitting uplink control information are in different time units, before transmitting the uplink feedback information to the base station by multiplexing the time/frequency resources for transmitting the uplink data, the method further comprises:
	determining uplink feedback information to be transmitted by multiplexing the time/frequency resources for transmitting the uplink data in each of the different time units;
	wherein transmitting the uplink feedback information to the base station by multiplexing the time/frequency resources for transmitting the uplink data comprises:
	for each of the different time units, according to the uplink feedback information determined in each time unit, transmitting the uplink feedback information to the base 
	Damnjanovic et al., in the same field of invention, disclose determining uplink feedback information to be transmitted by multiplexing the time/frequency resources for transmitting the uplink data in each of the different time units.
		
    PNG
    media_image13.png
    272
    495
    media_image13.png
    Greyscale

		
    PNG
    media_image14.png
    200
    320
    media_image14.png
    Greyscale
	
	It would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to combine Damnjanovic et al. with GAO et al. in view of Tang et al. so to bundled ACK/NACK resources.
	Conclusion	
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412